Appeal from order, Supreme Court, New York County (Ryp, J.), entered on July 20, 1981, unanimously, sua sponte, consolidated for purposes of argument with the appeal taken from the order denying temporary injunction, said consolidated appeal to be heard at 12:00 noon on December 15,1981 and to be perfected for said term as indicated in the order of this court. The motion and cross motion in conjunction with the aforesaid appeal are likewise adjourned to December 15, 1981. No opinion. Concur — Birns, J. P., Ross, Silverman, Bloom and Fein, JJ.